Filed 8/24/10             NO. 4-09-0913

                     IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

K.D., by and Through His Parents,      )    Appeal from
NICHELLE D. and BRADLEY D.,            )    Circuit Court of
          Plaintiffs-Appellees,        )    Douglas County
          v.                           )    No. 09CH27
VILLA GROVE COMMUNITY UNIT SCHOOL      )
DISTRICT NO. 302 BOARD OF EDUCATION;   )
and DR. STEVEN POZNIC, in His          )
Official Capacity as District No. 302 )     Honorable
Superintendent,                        )    Chris E. Freese,
          Defendants-Appellants.       )    Judge Presiding.
_________________________________________________________________

          JUSTICE KNECHT delivered the opinion of the court:

          In July 2009, plaintiff, K.D., by and through his

parents, Nichelle D. and Bradley D., filed a complaint for

injunctive relief alleging defendants, Villa Grove Community Unit

School District No. 302 and Dr. Steven Poznic, in his official

capacity as District No. 302 superintendent (referred to collec-

tively herein as the District), violated section 14-6.02 of the

School Code (105 ILCS 5/14-6.02 (West 2008)) by denying K.D., a

student with autism, use of a service animal.   In November 2009,

the trial court entered an order finding K.D.'s dog to be a

service animal and ordering the District to allow K.D. to bring

the dog to school functions.

          The District appeals, arguing the trial court erred in

granting plaintiffs injunctive relief because (1) plaintiffs

failed to exhaust their administrative remedies and (2) K.D.'s
dog was not a "service animal" pursuant to section 14-6.02 of the

School Code.    We disagree and affirm.

                            I. BACKGROUND

           When this action commenced, K.D. was six years old and

attending Villa Grove Elementary School, a school located within

the District.    K.D. is autistic, which places him under the

purview of article 14 of the School Code (105 ILCS 5/14-1.01

through 14-16 (West 2008)) as a child with a disability.      In May

2009, K.D. received a Labrador retriever named "Chewey" from

Autism Service Dogs of America (ASDA).      Later that month, the

District sent plaintiffs a letter informing them Chewey was

prohibited from accompanying K.D. to school.      Plaintiffs contin-

ued to negotiate with the District as to Chewey's entry into the

school.   On June 29, 2009, the District informed K.D.'s parents

it prohibited Chewey from attending school with K.D. that summer.

K.D. was enrolled in an extended school-year program to prevent

his academic and functional skills from regressing during the

summer scheduled to begin July 1, 2009, but was unable to attend

after the District refused to allow Chewey to accompany K.D. to

class.

           On July 9, 2009, K.D.'s parents filed a verified

complaint and a motion for temporary restraining order and

preliminary injunction on K.D.'s behalf, claiming section 14-6.02

of the School Code (105 ILCS 5/14-6.02 (West 2008)) permitted


                                - 2 -
K.D. to bring Chewey with him to Villa Grove Elementary School.

          On July 13, 2009, the District filed a motion to

dismiss plaintiffs' motion for temporary restraining order and

preliminary injunction, contending (1) plaintiffs failed to

exhaust their administrative remedies before commencing their

action before the trial court and (2) Chewey was not a "service

animal" for purposes of section 14-6.02 of the School Code.

After a hearing the following day, the court denied the Dis-

trict's motion and granted plaintiffs' motion for a temporary

restraining order, thereby enjoining the District from denying

Chewey from attending school with K.D.   As a result, Chewey

accompanied K.D. to school during the entire 2009-2010 school

year.

          In August 2009, plaintiffs amended their complaint

regarding the prayer for relief.   Upon amendment, plaintiffs

sought a trial court order requiring the District to not only

permit Chewey to attend school with K.D. but also (1) train at

least one primary staff member and one backup staff member in

service-animal equipment and the necessary commands for Chewey to

accompany K.D. to all school functions; (2) designate one primary

staff member to hold Chewey's leash while K.D. is also tethered

to Chewey during student transition periods throughout the school

day; (3) designate one primary staff member to release K.D. from

his tether while he uses the restroom facilities and during


                              - 3 -
periods with heavy physical activity, such as physical-education

classes; and (4) allow Chewey access to water and to relieve

himself when appropriate during the school day.    The District

filed a motion to strike the amended prayer for relief.    The

court allowed the District's motion, finding plaintiffs' re-

quested relief exceeded the scope of the School Code.

            On November 10, 2009, the trial court conducted a

hearing on plaintiffs' complaint.    At the hearing, plaintiffs

called two witnesses, Kati Witko and Nichelle D., and the Dis-

trict called three, Aimee Reardon, Kathy Burgess, and Beth

Wiessing.

            Witko testified ASDA employs her as a program training

director.   Witko holds a two-year "dog certificate" from Animal

Behavior College, and her job consists of training dogs to assist

children with autism, including Chewey.

            According to Witko, ASDA dogs receive approximately 16

months of training, beginning when the dogs are between 6 and 8

months old.    As part of a dog's training, ASDA employees take the

dog to schools, with both autistic and nonautistic children, so

it can learn to remain calm around children who exhibit loud

behavior.   While at school with its child, a dog remains in a

"down-stay" position, which "can look like sleeping," to keep the

child calm and safe.    The dog does not move from the down-stay

position unless commanded by its handler.    Accordingly, the


                                - 4 -
handler plays "a big role" by ensuring the dog does "what he's

supposed to at the right time."

            Witko stated Chewey is not currently commanded by K.D.

because K.D. does not function at a level where he could provide

Chewey with a sense of leadership or control.    Rather, he is

specifically trained not to respond to K.D.'s commands, and thus

someone else must command him.    Although Chewey knows over 30

commands, a handler needs to know only 5 to manage Chewey in a

school environment.   Chewey's main handler is K.D.'s mother,

Nichelle.

            Witko further testified Nichelle received training in

Oregon with Chewey before ASDA placed Chewey with the family in

Villa Grove.   After placement, Witko flew to plaintiffs' home in

May 2009 to teach Chewey how to apply his training to K.D.

Typically, such training includes school placement, but because

the District refused to allow Chewey in K.D.'s elementary school,

Witko could not perform such placement during her May 2009 visit.

However, she was able to conduct the training upon her return in

August 2009, which K.D.'s speech teacher, his one-on-one aide,

the head of special education at the school, and "some fill-in

aides" attended.   Upon completion of the training, Witko provided

written information, her phone number, and her e-mail address.

No one from the school contacted Witko, and Witko's follow-up

telephone calls were never returned.


                                 - 5 -
          According to Witko, Chewey's training taught him to

stand his ground when tethered to K.D., thereby preventing K.D.

from running away.   Witko explained when autistic children are

outside, they need to be held onto to prevent them from running

off into dangerous situations.    The tether system provides

children with a sense of interdependence and an ability to move

about how the children wish without being held onto by an adult.

Tethering also reassures family members and school staff the

child will not run, and thus it permits them to "do more things

and get [the child] more into the social realm and environment."

Witko also explained Chewey aids K.D. during transitional periods

by applying deep pressure with his head or paw upon command,

something children with autism "seek and need."

          Witko emphasized the importance of K.D. and Chewey

working together at all times when outside the home.    In doing

so, K.D. and Chewey form a bond, which will cause K.D. "to want

to be by his dog and to not feel the desire to run off and to

really not be able to run off because of that tether but because

he wants to be by his dog."

          K.D.'s mother, Nichelle, testified K.D.'s autism causes

him to run away frequently in public into dangerous situations

from her, her husband, and K.D.'s aides at school and to leave

the house at night while the rest of the family sleeps.    As K.D.

grows stronger, Nichelle has more difficulty controlling him.


                                 - 6 -
K.D. also has difficulty with transitions from the house to

public places, such as school or church.   Prior to Chewey's

arrival, K.D. adapted poorly to changes in his routine and had

difficulty sleeping, averaging two to three hours per night.

          Nichelle and her husband obtained Chewey to keep K.D.

safe and calm him down.   Since receiving Chewey, K.D. becomes

upset for shorter periods of time, completes his homework, and

sleeps between six to eight hours per night.   He has less diffi-

culty transitioning between home and other public places, includ-

ing school.   As an example, Nichelle cited K.D.'s morning arrival

at school, which used to involve frequent tantrums but, after

Chewey, occurs "calmly, happily."   Nichelle attributed these

changes to Chewey's ability to apply pressure upon command to

K.D., which calms K.D. and recenters him to the task at hand.

Nichelle also noted Chewey makes K.D. safer because he keeps K.D.

from running away and barks in the night if K.D. leaves his bed.

          In January 2008, prior to undergoing the extensive

application process for a ASDA-trained dog, Nichelle informed

K.D.'s teacher she planned on obtaining a dog to assist K.D.     In

summer 2008, Nichelle filled out an application with ASDA.     After

requesting an individualized education plan meeting to discuss

the dog accompanying K.D. to school and K.D.'s diet, the District

informed Nichelle in December 2008 it denied the dog access.

          At the close of plaintiffs' evidence, the District


                               - 7 -
moved for a directed judgment, which the trial court denied.     The

District then presented the following testimony.

          Reardon testified the District employs her as K.D.'s

one-on-one aide.    Reardon assists K.D. with "transitioning" from

place to place, his homework, and any other needs arising during

his time in the classroom.    Regarding Chewey, Reardon testified

the dog does "nothing" when not commanded by her or another

adult.   Reardon also testified she often repeats commands two or

three times before Chewey responds.     When other dogs are near the

playground, "Chewey will bark *** and try to pull to go to the

other dogs."   Occasionally, Chewey barks in school and sniffs at

other students.    In the month prior to testifying, Reardon

experienced difficulty from Chewey when he tried to remove the

gentle leader located around his mouth and attached to his leash.

Approximately once a week, Reardon reported Chewey acts "con-

flicted" when K.D. issues a command differing from a command

issued by Reardon.    Sometimes, Chewey moves in the classroom when

he should remain still.    Reardon further stated Chewey does

nothing to benefit K.D., reasoning "[h]e has to be commanded by

me to do anything he needs to do; and generally, he's just lying

on the ground."

          On cross-examination, Reardon admitted she knows the

command to correct any inappropriate behavior by Chewey and uses

it effectively.    She further admitted she feels confident as


                                - 8 -
Chewey's handler.   After she experienced difficulties with

Chewey's gentle leader, she consulted K.D.'s mother, who promised

to order a new gentle leader.   Reardon also contacted K.D.'s

mother about having to repeat commands to Chewey, to which K.D.'s

mother advised Reardon to be more authoritative.   Reardon ac-

knowledged despite her testimony Chewey does nothing for K.D.,

she had observed him tethered to K.D. during transition periods,

commanded him to find K.D. when untethered, and observed him

apply deep pressure to K.D.

            Burgess testified she works as a full-time aide for the

District.   Her duties include "a lot of fill-in work for other

students [and] relieving other teachers *** for breaks."    She

spends time daily with K.D. during lunch and recess.   Regarding

Chewey, Burgess tethers and untethers him after transitions from

the classroom to the lunchroom to outside.   On three occasions,

Chewey spotted other dogs and barked at them.   Once, Burgess took

Chewey outside for a bathroom break, Chewey spotted another dog,

and "it took two of [Burgess's] hands to hold him back."    Burgess

stated she often repeats commands to Chewey two or three times

before he responds.   Not once has she seen Chewey respond to

commands given by K.D.

            Burgess contrasted K.D.'s behavior at the beginning of

the 2009 school year with his behavior the previous year.     She

noted he transitions poorly from recess to the classroom, some-


                                - 9 -
thing he had less problems with during the 2008-2009 school year.

Burgess also noted K.D. acts up in the bathroom, an issue not

arising previously.    During these times, Chewey is not tethered

to K.D.

           On cross-examination, Burgess admitted she never

notified K.D.'s mother or the ASDA trainer about Chewey's barking

at other dogs because it is not a consistent problem.    She

further admitted not watching Chewey closely during the lunch

hour because her eyes are on K.D., who is not tethered to Chewey

during that time.

           Finally, Wiessing testified the District employs her as

a speech-language pathologist.    Wiessing has training and certif-

ication in working with autistic children.    Wiessing worked with

K.D. during the 2008-2009 school year, before Chewey's arrival,

and during the 2009-2010 school year, after Chewey's arrival.

During the 2009-2010 school year, Wiessing met with K.D. 4 days

per week for approximately 15 to 20 minutes.    She also saw K.D.

frequently in the hallways, on the playground, and in the cafete-

ria.   During "the first couple weeks of school" in 2009, Wiessing

observed K.D. in his classroom three to four days per week.

           Chewey's behavior concerned Wiessing because he in-

creasingly stood up when K.D. stood up, despite not being com-

manded to do so.    Once, K.D. was untethered and ran down the

hallway, followed by Chewey, who ignored the aide's command to


                               - 10 -
stop.    Wiessing stated she often repeats commands frequently,

"anywhere from two to three [times]."

            Since the start of the 2009-2010 school year, Wiessing

observed (1) K.D. throwing more tantrums, of a longer duration

than the previous school year; (2) an increase in K.D.'s use of

echolalia, an involuntary echoing of things K.D. has heard; (3) a

decrease of independence; and (4) a decrease in K.D.'s use of

spontaneous language.    Wiessing attributed the decrease in K.D.'s

independence to the fact K.D. used to travel by himself, followed

by his aide, to each location on his schedule but during the

current school year K.D. traveled with at least "two individuals

and a dog."    However, she did not explain the reason for the

increase in individuals traveling with K.D. and admitted for part

of 2009-2010 school year, K.D. did not have a photographic map of

the locations on his schedule as he did during the previous

school year.    As to K.D.'s decrease in spontaneous language,

Wiessing attributed part of the decrease to regression during the

summer but noted "[i]t was much longer than [she] expected this

year."    Wiessing further opined Chewey did nothing to aid K.D.,

citing an incident where K.D. had a tantrum and Chewey placed his

paw on K.D.'s back to calm him but K.D. got up, Chewey removed

his paw, and the tantrum continued.

            On cross-examination, Wiessing stated K.D. received no

speech therapy during the summer.    Because Wiessing only saw K.D.


                               - 11 -
during two school years, she experienced only one extensive

period where K.D. came back to school after a long break.    The

previous school year, Wiessing experienced difficulty providing

K.D. therapy because he often slept during their sessions,

something K.D. no longer does.     Wiessing also explained several

differences existed between the current school year and the

previous one, which included (1) K.D having a new teacher; (2)

K.D. having Reardon as his one-on-one aide, who was not his aide

the previous year; and (3) a new classroom for K.D.'s speech

therapy.

           After hearing the above evidence, the trial court ruled

in plaintiffs' favor, finding (1) the District violated section

14-6.02 of the School Code and (2) Chewey is a service animal

within the meaning of the statute because he is individually

trained to perform tasks for K.D.'s benefit.     In support of its

decision, the court reasoned as follows:

           "This is not about the burden of the parents.

           It's not about the difficult task of the

           school.    It's about one sentence in one sec-

           tion of the School Code, and that sentence is

           extremely simple.

                ***

                This is not even a close case.    ***

           [P]laintiff[s] ha[ve] shown far beyond a


                                - 12 -
preponderance of the evidence that the dog in

this case fits [the 'service animal' defini-

tion set forth in section 14-6.02 of the

School Code].   ***

      Has this dog been individually trained[-

?]   The evidence is uncontradicted that the

dog was individually trained to attempt to

benefit an autistic child.     Not in dispute.

      Does the child in question have a dis-

ability[?]   Not in dispute.    Uncontradicted.

The child has autism.

      Are there tasks for the benefit of the

student that the dog has been trained to

perform[?]   And the statute does not say it

has to be tasks at school.     ***   It says the

dog has to be, has to be trained to perform

tasks that benefit the student.      Period.   It

does not say that the task can only be per-

formed with the command of a handler.

Doesn't say that.

      The tasks that this dog has been trained

to perform, and which, in fact, clearly bene-

fit this child are as follows--they have been

testified to very clearly in this case--we


                      - 13 -
          have a deep[-]pressure technique which gives

          a calming effect for the child.

                 We have a tether situation which helps

          the child locate a specific place and keeps

          the child from running away on a whim.    The

          dog helps the child focus on various tasks

          the child is performing; and, perhaps even

          the most important one, this dog helps this

          child get into school in the morning without

          incident.

                 Now, have these tasks, every single day,

          been performed without problem?    Absolutely

          not.   Does that mean the school can keep the

          dog out?    Not the way the School [C]ode is

          written.

                 *** [B]ased on th[e] statute and the

          facts in this case, there can only be one

          decision.    And that is the school must allow

          the dog admission with this student."

The court entered a written order on November 24, 2009, in which

it ordered the District to permit Chewey to accompany K.D. to all

school functions, regardless of whether the functions were inside

the classroom.

          This appeal followed.


                               - 14 -
- 15 -
                             II. ANALYSIS

            On appeal, the District contends the trial court erred

in granting plaintiffs injunctive relief because (1) plaintiffs

failed to exhaust their administrative remedies and (2) K.D.'s

dog is not a service animal pursuant to section 14-6.02 of the

School Code.

               A. Exhaustion of Administrative Remedies

            Initially, the District argues the trial court lacked

jurisdiction over this case because plaintiffs failed to exhaust

their administrative remedies prior to filing suit.       Specifi-

cally, the District alleges plaintiffs should have sought a

special-education due-process hearing under section 14-8.02a(f)

of the School Code (105 ILCS 5/14-8.02a(f) (West 2008)) and,

because plaintiffs failed to do so, the court should have granted

the District's motion to dismiss plaintiffs' complaint.

            An appellate court reviews de novo a trial court's

grant or denial of a motion to dismiss.     Simmons v. Homatas, 236
Ill. 2d 459, 477, 925 N.E.2d 1089, 1100 (2010).

            Generally, aggrieved parties may not file suit in

circuit court without first exhausting their administrative

remedies.   Poindexter v. State of Illinois, 229 Ill. 2d 194, 206-

07, 890 N.E.2d 410, 419 (2008).    "The purpose of the [exhaustion-

of-remedies] doctrine is *** to permit [administrative bodies] to

apply the special expertise that they possess."     North Trust Co.


                                - 16 -
v. County of Lake, 353 Ill. App. 3d 268, 276, 818 N.E.2d 389, 397

(2004).   Accordingly, exhaustion is not required if the adminis-

trative agency's expertise is not involved.     Morr-Fitz, Inc. v.

Blagojevich, 231 Ill. 2d 474, 499, 901 N.E.2d 373, 390 (2008).

           Pertinent to the case at bar, section 14-8.02a(f) of

the School Code permits the State Board of Education to conduct

an impartial due-process hearing upon request by a parent.    105

ILCS 5/14-8.02a(f) (West 2008).   The State Board of Education's

duty is to carry out the federal Individuals with Disabilities

Education Act (20 U.S.C. §§1400 through 1482 (2006)), which

requires exhaustion of administrative remedies "to channel

disputes related to the education of disabled children into an

administrative process that could apply administrators' expertise

in the area and promptly resolve grievances."     Polera v. Board of

Education of Newburgh Enlarged City School District, 288 F.3d
478, 487 (2d Cir. 2002).

           The case at bar presents a single question:   whether

Chewey constitutes a service animal under the Illinois School

Code, a matter irrelevant to any educational benefit he provides

K.D.   The School Code's definition of "service animal" is not a

matter within school administrators' expertise.    Rather, the

School Code exempts reference to any educational benefit from the

definition of "service animal" and instead merely requires an

animal be "individually trained to perform tasks for the benefit


                              - 17 -
of a student."   105 ILCS 5/14-6.02 (West 2008); see also

Kalbfleisch v. Columbia Community Unit School District Unit No.

4, 396 Ill. App. 3d 1105, 1115-16, 920 N.E.2d 651, 661 (2009)

("[t]he language of [section 14-6.02] does not include the term

'educational benefit,' and we '"should not attempt to read a

statute other than in the manner in which it was written"'

[citations]").   Thus, the educational expertise of school admin-

istrators and the State Board of Education is irrelevant.    As

discussed below, despite the inevitable impact a service animal's

presence at school will have on a student's individualized

education plan, the School Code requires school districts admit

the service animal with the student as long as the animal meets

the definition set forth in section 14-6.02.   The statute con-

tains no language regarding the educational impact caused by the

animal's presence.   Because the definition excludes reference to

the service animal's impact on the student's education, any

hearing conducted by school administrators would simply amount to

interpretation of the statute's language--i.e., whether the

animal the disabled student seeks to bring to school is "individ-

ually trained to perform tasks for the benefit of a student."

This is a matter well within a circuit court's jurisdiction.

          In rejecting the District's argument the exhaustion-of-

remedies doctrine applies in this case, we are unpersuaded by the

District's heavy reliance on the Second Circuit Court of Appeals'


                              - 18 -
decision in Cave v. East Meadow Union Free School District, 514
F.3d 240, 245 (2d Cir. 2008).    Cave's outcome depended on federal

statutes, none of which included a service-animal definition

similar to that contained in the Illinois School Code at issue in

this case.   Thus, despite the factual similarities between Cave

and the case at bar, we decline to follow its logic.

          In sum, the trial court properly denied the District's

motion to dismiss because plaintiffs were not required to seek a

due-process hearing under section 14-8.02a(f) of the School Code

prior to filing suit in the circuit court.

        B. Section 14-6.02's "Service Animal" Definition

          Next, the District argues plaintiffs failed to show

Chewey constitutes a "service animal" within the meaning of

section 14-6.02.   Specifically, the District contends (1) Chewey

"provides no tangible tasks for K.D.'s benefit," (2) Chewey's

training "is not such to reflect the appropriate behaviors

expected," (3) "any act [Chewey] does do is at the command of an

adult handler--not on [his] own or at the command of K.D."--and

therefore Chewey does not "accompany" K.D. for purposes of the

statute, and (4) Chewey's behavior does not benefit K.D. but

instead "has actually caused K.D. to regress in his educational

and functional development."    Because (1) the record before us on

appeal establishes Chewey provides some benefit to K.D. and (2)

the District's remaining arguments reach beyond the plain,


                                - 19 -
unambiguous meaning of the statute, we disagree.

          Interpreting a statute is a question of law, which an

appellate court reviews de novo.   Ryan v. Board of Trustees of

the General Assembly Retirement System, 236 Ill. 2d 315, 319, 924
N.E.2d 970, 973 (2010).   When interpreting a statute, the funda-

mental rule of statutory construction is to ascertain and give

effect to the legislature's intent.     Ryan, 236 Ill. 2d at 319,

924 N.E.2d at 973.   In that process, the language of the statute

is the best indicator of legislative intent, which courts give

its plain and ordinary meaning.    Rosewood Care Center, Inc. v.

Caterpillar, Inc., 226 Ill. 2d 559, 567, 877 N.E.2d 1091, 1096

(2007).   "We may not depart from the plain language of the

statute by reading into it exceptions, limitations, or conditions

that conflict with the express legislative intent."     Rosewood

Care Center, Inc., 226 Ill. 2d at 567, 877 N.E.2d at 1096.

          At issue in the case at bar is section 14-6.02 of the

School Code, which states as follows:

                "Service animals such as guide dogs,

          signal dogs[,] or any other animal individu-

          ally trained to perform tasks for the benefit

          of a student with a disability shall be per-

          mitted to accompany that student at all scho-

          ol functions, whether in or outside the

          classroom."   105 ILCS 5/14-6.02 (West 2008).


                              - 20 -
           The facts set forth in the record before us on appeal

establish Chewey constitutes a service animal under section 14-

6.02.   The ASDA trainer and K.D.'s mother both testified Chewey

performs specific tasks to benefit K.D. by (1) preventing him

from running away through tethering and (2) applying deep pres-

sure to calm K.D. when he experiences a tantrum.    K.D.'s mother

further testified since Chewey's arrival, the deep pressure

Chewey applies has caused (1) K.D.'s sleep to improve from two to

three hours per night to six to eight hours per night, (2) less

difficulty when K.D. transitions from home to school in the

mornings, and (3) K.D. to focus more easily on his homework.

According to K.D.'s mother, the tethering between Chewey and K.D.

decreases the risk of K.D. running away because he is tethered to

Chewey most of the day and Chewey alerts the family when K.D.

leaves his bed at night.   Despite the District's assertion Chewey

"provides no tangible benefit to K.D.," the District's witnesses

also agreed they observed Chewey being tethered to K.D. and

applying deep pressure to K.D. during tantrums.    Moreover,

Chewey's trainer testified she traveled to K.D.'s home to adapt

Chewey's autism-related training specifically to K.D. and noted

separation between K.D. and Chewey weakens the special bond

between them.   Taken together, this evidence establishes Chewey

is individually trained to perform tasks for K.D.'s benefit.

           The District further argues Chewey's behavior (1) fails


                              - 21 -
to "reflect the appropriate behaviors expected" and (2) does not

benefit K.D. but instead "has actually caused K.D. to regress in

his educational and functional development."    These arguments

exceed the plain meaning of the statute.    Regardless of whether

Chewey's behavior varies from his training, section 14-6.02 does

not specify service animals must behave perfectly at all times.

Moreover, the statute does not require evaluating the disabled

child's educational and behavioral performances before labeling

the animal assisting the child a "service animal."

           The District also contends Chewey is not a service

animal because he cannot "accompany" K.D. pursuant to section 14-

6.02 because "any act [Chewey] does do is at the command of an

adult handler--not on [his] own or at the command of K.D."

Again, no statutory language suggests affording "accompany" a

definition other than its plain, ordinary meaning.    Generally,

"accompany" is defined as "to go with as an associate or compan-

ion."   Merriam-Webster's Collegiate Dictionary at 7 (10th ed.

2000); see also People v. Fort, 373 Ill. App. 3d 882, 885, 869
N.E.2d 950, 953 (2007) (in ascertaining the plain and ordinary

meaning of the language used in a statute, a court may "'turn to

a dictionary when determining the meaning of an otherwise unde-

fined word or phrase' [citation]").    The District's assertion

K.D.--not an adult handler--must control Chewey for the dog to

"accompany" K.D. is unpersuasive because the plain meaning of


                              - 22 -
"accompany" does not encompass "control."    To allow the Dis-

trict's interpretation to prevail would require this court to

turn to the discussion of service animals in other statutes cited

by the District, such as the Individuals with Disabilities

Education Act (20 U.S.C. §§1400 through 1482 (2006)), the Ameri-

cans with Disabilities Act of 1990 (42 U.S.C. §§12101 through

12213 (2006)), and the Vocational Rehabilitation Act Amendments

of 1998 (29 U.S.C. §§794 through 794(e) (2006)).     However, as

noted above, section 14-6.02 is unambiguous and thus turning to

other aids of statutory construction is unnecessary.

            We conclude Chewey is a service animal individually

trained to perform tasks for K.D.'s benefit.    On its face,

section 14-6.02 permits Chewey to attend school with K.D.      Thus,

the trial court did not err in ordering the District to permit

Chewey to accompany K.D. to all school functions.

                           III. CONCLUSION

            For the reasons stated, we affirm the trial court's

judgment.

            Affirmed.

            STEIGMANN and McCULLOUGH, JJ., concur.




                               - 23 -